On ti-ie Merits.
There are reasons special in this case, for refusing to reverse the judgment on the ground that the ordinance attacked the affidavits and that the other steps taken against the defendants are unconstitutional.
Appellants did not except to the action against them on the ground of illegality and unconstitutionality. Merely a note in the minute3 that defendant took a bill of exceptions to the court’s ruling is not the action required. We should be reluctant to subject the defendants to this fine unless compelled to do so by the clear rules of practice.
The decisions heretofore handed down leave us with no discretion in the matter. It may be another case of dura lex, yet it is the law, to which we must adhere. State vs. Napoleon, 104 La. 166.
Without a bill of exceptions, it does not appear that the question of illegality and unconstitutionality was raised and considered in the lower court. It has been repeatedly held that in order to raise the question of unconstitutionality on appeal it is necessary for it to appear that it had been raised in the court below.
Defendant has attacked the affidavit. The answer is to this complaint *521that this court lias not heretofore required this affidavit in the Mayor’s Court and Eecorder’s Court to be technically accurate. It has been laid down as necessary to cover 'only the substance of the charge. State ex rel. Courrege vs. Mayor, 50 Ann. 45.
The ordinance sets forth in substance that all gambling is prohibited-within the limits of the town of Minden.
Gambling, in one way or another, was made the subject of legislation-in this State. Statute 69 of 1886. See State vs. Hunter, 107 La. 187.
When the position is taken by defendant that the act charged is not denounced as a crime -and is not punishable, we can only say in answer that enough of the facts should be embodied in a bill 'of exceptions to-enable us to determine the question.
The judgment is affirmed.
Eehearing refused.